The defendant was convicted on two indictments for kidnapping and three indictments for armed robbery, all arising out of the same joint venture, and was given five sentences to be served concurrently. His exception to denial of his motion for directed verdicts brings to us the question whether there was sufficient evidence of his guilty participation. There was evidence that he entered a store in Dorchester about 11:00 p.m. and purchased a package of cigarettes a few minutes before two other men entered and at gunpoint robbed the proprietor, his daughter, an employee, Crosby, and a customer, Brown. Brown knew the robbers. The defendant did not have a gun, did not take anything from anybody, and was neither “patted down” nor robbed. On the robbers’ instructions, the defendant, Crosby and Brown left the store and entered the proprietor’s car with the two robbers. The defendant entered alone on the driver’s side, and drove. There was no evidence that he was given instructions as to the route. On instructions the defendant stopped the car to let Crosby out. He then drove through side streets until told to stop and to let Brown go. The defendant and the two robbers then left the car and Brown drove it back to the store. The next day the defendant, carrying a shotgun under a coat, approached Brown in another store and accused him of telling everybody that the defendant was involved in the robbery. He said that he, like Brown, was a hostage, but did not reply when Brown asked him why he did not give himself up. Later that day the police found the defendant seated at a kitchen table in an apartment with one of the robbers and two women; a third man ran from a side entrance and escaped. We think it was open to the jury to infer that the defendant was acting in concert with the two robbers throughout. Commonwealth v. Chapman, 345 Mass. 251, 253-254. *859Commonwealth v. Medeiros, 354 Mass. 193, 198, and cases cited. Commonwealth v. Pina, 360 Mass. 139, 143, and cases cited.
Robert V. Greco (Reuben Goodman with him) for the defendant.
Alvan Brody for the Commonwealth.

Exceptions overruled.